                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


DANIEL J. STORANDT,

       Plaintiff,

              V.                                 Case No. 3:18-cv-00850-jdp

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the power of this Court to enter a judgment affirming, modifying or

reversing the Commissioner's decision with remand in Social Security actions under

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light

of the parties' joint motion to remand this action, this Court now, upon substantive

review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing

the Commissioner's decision with a remand of the cause to the Commissioner according

to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan v.

Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process as appropriate and issue a new decision. If

warranted, the ALJ will obtain supplemental vocational expert testimony.
                       'ft/-
so ORDERED this ~              day of/4{/ftl-tH   2019.




Hono~ D. Peterson
United States District Court Judge
